UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File No.001-336180 ULURU Inc. (Exact name of registrant as specified in its charter) Nevada 41-2118656 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4452 Beltway Drive Addison, Texas (Address of principal executive offices) (Zip Code) (214) 905-5145 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox As of June 30, 2014 (the last business day of the most recently completed second fiscal quarter), the aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates of the registrant (without admitting that any person whose shares are not included in the calculation is an affiliate) was approximately $19,745,635 based on the closing price of the registrant’s Common Stock as reported on the OTCQB™ marketplace on such date. As of March 31, 2015, there were 24,458,018 shares of the registrant’s Common Stock, $0.001 par value per share (“Common Stock”), and nil shares of Series A Preferred Stock, $0.001 par value per share, issued and outstanding. Documents Incorporated by Reference None. EXPLANATORY NOTE This Amendment No. 1 to Annual Report on Form 10-K/A (this “Amended Report”) is being filed with the Securities and Exchange Commission (the “SEC”) to amend the Annual Report on Form 10-K for the year ended December 31, 2014 (“Original 10-K”) of ULURU Inc. (the “Company”, “we” and/or “us”) for the following purposes: ● to provide the information required by Items 10, 11, 12, 13 and 14 of Part III of Form 10-K because a definitive proxy statement containing such information will not be filed by the Company within 120 days after the end of the fiscal year covered by the Original 10-K; ● to provide the certifications required by Item 15 of Part IV of Form 10-K in connection with this Amended Report, to the extent required in connection with this Amended Report; and ● to update the Table of Contents to reflect the above changes. Except for the foregoing, this Amended Report speaks as of the filing date of the Original 10-K and does not update or discuss any other Company developments after the date of the Original 10-K. The reference on the cover of the Original Form 10-K to the incorporation by reference to portions of our definitive proxy statement into Part III of the Original Form 10-K is hereby deleted. This Amended Report restates only those portions of the Original 10-K affected by the above changes. This Amended Report includes a currently-dated certification from the Company’s Chief Executive Officer and Chief Financial Officer as required by Section 906 of the Sarbanes-Oxley Act of 2002 (as reflected in Rules 13a-14(a) and 15d-14(a) under the Securities Exchange Act of 1934 as amended), with such modifications as are permitted bySEC staff guidance. ULURU Inc. FORM 10-K/A FOR THE YEAR ENDED DECEMBER 31, 2014 TABLE OF CONTENTS Item Page Part III Directors, Executive Officers and Corporate Governance 3 Executive Compensation 6 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Certain Relationships and Related Transactions and Director Independence 15 Principal Accountant Fees and Services 19 Part IV Exhibits and Financial Statement Schedules 20 Signatures 21 Index to Exhibits 22 - 2 - Table of Contents Part III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table sets forth the directors and executive officers of the Company along with their respective ages and positions and is as follows: Name Age Position Kerry P. Gray (1) 62 Chairman, Director,President, Chief Executive Officer Jeffrey B. Davis (2)(3)(4) 51 Director Helmut Kerschbaumer (3)(4) 53 Director Klaus Kuehne 48 Director Terrance K. Wallberg 60 Vice President, Chief Financial Officer, Secretary, Treasurer (1) On September 9, 2009, Mr. Gray was appointed to serve as the Company’s Chairman of the Board of Directors.On February 15, 2010, Mr. Gray was appointed to also serve as Chairman of the Executive Committee of the Board of Directors.On June 4, 2010, Mr. Gray was appointed to also serve as the Company’s President and Chief Executive Officer. (2) Member of Audit Committee. (3) Member of Compensation Committee. (4) Member of Nominating and Governance Committee. Certain Biographical Information The following summarizes the occupation and business experience of our directors and executive officers: Mr. Kerry P. Gray Mr. Gray has served as one of our directors since March 2006 and has served as the Company’s President, Chief Executive Officer and/or Chair of the Company’s Executive Committee since February 2010.Previously, Mr. Gray was the President and CEO of Access Pharmaceuticals, Inc. and a director of Access Pharmaceuticals, Inc. from June 1993 until May 2005.Mr. Gray served as Chief Financial Officer of PharmaScience, Inc., a company he co-founded to acquire technologies in the drug delivery area from January 1992 to June 1993.From May 1990 to August 1991, Mr. Gray was Senior Vice President, Americas, Australia and New Zealand for Rhone-Poulenc Rorer, Inc. Prior to the Rhone-Poulenc Rorer merger, he had been Area Vice President Americas of Rorer International Pharmaceuticals. From 1986 to May 1988, he was Vice President, Finance of Rorer International Pharmaceuticals, having served in the same capacity at Revlon Health Care Group of companies before the acquisition by Rorer Group. Between 1975 and 1985, he held various senior financial positions with the Revlon Health Care Group. Mr. Jeffrey B. Davis Mr. Davis has served as one of our directors since March 2006.Since December 2007, Mr. Davis has been President and Chief Executive Officer of Access Pharmaceuticals, Inc.Since April 1997, Mr. Davis has been President of SCO Financial Group LLC and financial principal of SCO Securities LLC, an NASD-registered broker dealer.Prior to co-founding SCO, Mr. Davis served as Senior Vice President and Chief Financial Officer of HemaSure, Inc., a publicly traded development stage healthcare technology company.Prior to that, Mr. Davis was Vice President, Corporate Finance, at Deutsche Bank AG and Deutsche Morgan Grenfell, both in the U.S. and Europe.Mr. Davis served previously as a Director of Bioenvision, Inc. and currently serves as a Director of PlasmaTech Biopharmaceuticals, Inc., a company quoted on the OTC market.Mr. Davis holds a B.S. in Biomedical Engineering from the College of Engineering, Boston University and an M.B.A. from the Wharton School of Business, University of Pennsylvania. Mr. Helmut Kerschbaumer Mr. Kerschbaumer has served as one of our directors since January 2013 as a result of his appointment to serve on our Board as a designee of IPMD GmbH.Currently, Mr. Kerschbaumer is a director of Altrazeal AG, Altrazeal Trading GmbH, and managing director of Melmed Holding AG, each being an international pharmaceutical licensing and distribution company.Prior to co-founding IPMD GmbH in 2012, Mr. Kerschbaumer co-founded Melmed Holding AG in 1998 to acquire pharmaceutical product rights.Mr. Kerschbaumer served as Chief Financial Officer of Meldex International PLC, a company listed on the Alternative Investment Market, from 2008 until 2009.Prior to that, Mr. Kerschbaumer served in various capacities with Melbrosin International GmbH from 1993 until 2008.Mr. Kerschbaumer served as Chief Executive Officer of Moden Muller GmbH & Co. from 1989 until 1993. From 1982 to 1985, Mr. Kerschbaumer trained in the Management Program with German C&A. - 3 - Table of Contents Mr. Klaus Kuehne Mr. Kuehne has served as one of our directors since January 2013 as a result of his appointment to serve on our Board as a designee of IPMD GmbH.Mr. Kuehne currently serves as a director of Altrazeal AG.Prior to co-founding IPMD GmbH in 2012, Mr. Kuehne co-founded Melmed Holding AG in 1998 to acquire pharmaceutical product rights.Mr. Kuehne served as Chief Operating Officer of Meldex International PLC, a company listed on the Alternative Investment Market, from 2008 until 2009.Prior to that, Mr. Kuehne served in various capacities with Melbrosin International GmbH from 1998 until 2008.Mr. Kuehne served as Senior Consultant at TSM Business Consultant and Junior Consultant at HKM Business Consultant between 1992 and 1998.Mr. Kuehne is a graduate of the University of Hamburg Law School. . Mr. Terrance K. Wallberg Mr. Wallberg has served as our Vice President and Chief Financial Officer since March 2006.Mr. Wallberg is a Certified Public Accountant and possesses an extensive and diverse background with over 30 years of experience with entrepreneurial/start-up companies.Prior to joining the Company, Mr. Wallberg was Chief Financial Officer with Alliance Hospitality Management from 2004 to 2005 and previous to that was Chief Financial Officer for DCB Investments, Inc., a Dallas, Texas based diversified real estate holding company, from 2000 to 2004.During his five year tenure at DCB Investments, Mr. Wallberg acquired valuable experience with several successful start-up businesses and dealing with the external financial community.Prior to DCB Investments, Mr. Wallberg spent 22 years with Metro Hotels, Inc., serving in several finance/accounting capacities and culminating his tenure as Chief Financial Officer.Mr. Wallberg is a member of the American Society and the Texas Society of Certified Public Accountants and is a graduate of the University of Arkansas, Little Rock. Corporate Governance Practices and Board Independence The Board has adopted a number of corporate governance documents, including charters for its Audit Committee, Compensation Committee and Nominating and Governance Committee, corporate governance guidelines, a code of business conduct and ethics for employees, executive officers and directors (including its principal executive officer and principal financial officer) and a whistleblower policy regarding the treatment of complaints on accounting, internal accounting controls and auditing matters.All of these documents are available on the Company’s website at www.uluruinc.com under the heading “Investor Relations,” and a copy of any such document may be obtained, without charge, upon written request to ULURU Inc., c/o Investor Relations, 4452 Beltway Drive, Addison, Texas, 75001. Board Committees The Board has an Audit Committee, a Compensation Committee, a Nominating and Governance Committee, and an Executive Committee. As of March 31, 2015, each committee of the Board is comprised as follows: Director Audit Committee Compensation Committee Nominating and Governance Committee Executive Committee Jeffrey B. Davis Chair Chair X Kerry P. Gray Chair Helmut Kerschbaumer X Chair Klaus Kuehne The sole member of the Audit Committee has been determined by the Board to be independent under applicable SEC and NASDAQ rules and regulations.The sole member of the Executive Committee, Mr. Gray, has been determined not to be independent under NASDAQ rules because he is an officer of the Company.The members of the Compensation Committee are independent other than Mr. Kerschbaumer, and the members of the Nominating and Governance Committee are independent, other than Mr. Kerschbaumer.Mr. Kerschbaumer is not independent under NASDAQ rules because he is an officer-equivalent and/or controlling equity holder of one or more companies which has transacted business with the Company during the year ended December 31, 2014 with a value of more than $200,000. The Audit Committee has the responsibility to engage the independent auditors, review and approve the audit fees, supervise matters relating to audit functions and review and set internal policies and procedure regarding audits, accounting and other financial controls.The Board has determined that Jeffrey B. Davis meets the definition of an "Audit Committee Financial Expert", as such term is defined in Item 407(d)(5)(ii) of Regulation S-K promulgated under the Securities Act, is independent under Rule 10A-3(b)(1)(ii) promulgated under the Exchange Act.The charter of the Audit Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."Our Audit Committee charter includes a requirement that the Audit Committee will be comprised of three independent directors.Currently, the Audit Committee is comprised of only one member, Jeffrey B. Davis.During the 2014 fiscal year, the Audit Committee held a total of four meetings, either in person or by conference call. - 4 - Table of Contents The Compensation Committee has responsibility for approval of remuneration arrangements for executive officers of the Company, review and approval of compensation plans relating to executive officers and directors, including grants of stock options under the Company's 2006 Equity Incentive Plan (as amended to date, the “Equity Incentive Plan”) and other benefits and general review of the Company's employee compensation policies.The charter of the Compensation Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2014 fiscal year, the Compensation Committee held one meeting. The Nominating and Governance Committee is responsible for, among other things, considering potential Board members, making recommendations to the full Board as to nominees for election to the Board, assessing the effectiveness of the Board and implementing the Company's corporate governance guidelines.The charter of the Nominating and Governance Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2014 fiscal year, the Nominating and Governance Committee did not hold a formal meeting but its members acted by unanimous written consent on one occasion. The Executive Committee is responsible for, among other things, working with management with respect to strategic and operational matters.During the 2014 fiscal year, the Executive Committee did not formally meet but it did meet informally on several occasions. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) (“Section 16(a)”) of the Securities Exchange Act of 1934, as amended, requires our directors, executive officers and holders of more than ten percent of a registered class of our equity securities to file with the SEC initial reports of ownership and reports of changes in ownership of such securities. Directors, officers and 10% holders are required by SEC rules to furnish us with copies of all of the Section 16(a) reports they file. Based solely on a review of reports furnished to us during the 2014 fiscal year or written representatives from our directors and executive officers, none of our directors, executive officers and 10% holders failed to file on a timely basis reports required by Section 16(a) during the 2014 fiscal year except for one Form 3 by each of Michael I. Sacks and The Punch Trust, that were filed on February 7, 2014, three days late. - 5 - Table of Contents ITEM 11. EXECUTIVE COMPENSATION The following table sets forth, for the fiscal years ended December 31, 2014 and December 31, 2013, the total compensation earned by or paid to our Chief Executive Officer and Chief Financial Officer, who are our named executive officers, and, due to the absence of additional executive officers, our most highly compensated key employee as of December 31, 2014. Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non Equity Incentive Plan Compensation All Other Compensation Total Kerry P. Gray (1) President & Chief Executive Officer Terrance K. Wallberg (2) Vice President & Chief Financial Officer Daniel G. Moro (3) Vice President – Polymer Drug Delivery During 2014, Mr. Gray earned cash compensation of $360,000 which was comprised of $25,000 pursuant to a Separation Agreement, $125,000 for his duties as President and Chief Executive Officer, and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.As part of a plan to conserve the Company’s cash and financial resources during 2014, Mr. Gray temporarily deferred $150,000 of compensation which consisted of $62,500 earned as salary compensation for his duties as President and Chief Executive Officer and $87,500 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.During 2014, Mr. Gray was also repaid $269,986 of temporarily deferred compensation from prior years, of which $100,000 was used by Mr. Gray for funding required for certain equity purchases of Common Stock. During 2013, Mr. Gray earned cash compensation of $360,000 which was comprised of $150,000 pursuant to a Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.As part of a plan to conserve the Company’s cash and financial resources during 2013, Mr. Gray temporarily deferred $221,500 of compensation which consisted of $11,500 earned pursuant to a Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.During 2013, Mr. Gray was also repaid $312,500 of temporarily deferred compensation from prior years, of which $300,000 was used by Mr. Gray for funding required for certain equity purchases of Common Stock. During 2014, Mr. Wallberg earned salary compensation of $200,000 for his duties as Vice President and Chief Financial Officer.During 2014, Mr. Wallberg was also repaid $25,000 of temporarily deferred compensation from prior years, of which $10,000 was used by Mr. Wallberg for funding required for certain equity purchases of Common Stock. During 2013, Mr. Wallberg earned salary compensation of $200,000 for his duties as Vice President and Chief Financial Officer.During 2013, Mr. Wallberg was also repaid $35,769 of temporarily deferred compensation from prior years, of which $30,000 was used by Mr. Wallberg for funding required for certain equity purchases of Common Stock. During 2014, Mr. Moro earned salary compensation of $175,000 for his duties as Vice President–Polymer Drug Delivery.During 2014, Mr. Moro was also repaid $17,188 of temporarily deferred compensation from prior years. During 2013, Mr. Moro earned salary compensation of $175,000 for his duties as Vice President–Polymer Drug Delivery.During 2013, Mr. Moro was also repaid $20,000 of temporarily deferred compensation from prior years, of which $20,000 was used by Mr. Moro for funding required for certain equity purchases of Common Stock. The amounts shown do not reflect compensation actually received by our named executive officers and key employee or the actual value that may be recognized by our named executive officers and key employee with respect to these awards in the future.Instead, the amounts in this column represent the Black-Scholes fair value of options that we recorded as expense in 2014 and thus include amounts from awards prior to 2014.During 2014, we granted stock option awards to Messrs. Gray, Wallberg, and Moro to purchase 250,000, 40,000, and 25,000 shares of Common Stock, respectively.The fair value on the date of grant for the stock option awards to Messrs. Gray, Wallberg, and Moro was $202,344, $32,375, and $20,234, respectively.For a description of the assumptions used to determine the fair value of options recorded as expense in 2014 and the grant date fair value of options granted in 2014, see Note 15 to our Consolidated Financial Statement in our Annual Report on Form 10-K for the year ended December 31, 2014, except that, as required by SEC regulations, the amounts included herein do not reflect any assumed forfeitures.For a description of the assumptions used to determine the fair value of options recorded as expense in 2013 and the grant date fair value of options granted in 2013, see Note 16 to our Consolidated Financial Statement in our Annual Report on Form 10-K for the year ended December 31, 2013, except that, as required by SEC regulations, the amounts included herein do not reflect any assumed forfeitures. All Other Compensation includes the following: Name Fiscal Year 401(k) Matching Contributions Life and Disability Insurance Separation Agreement Other Total Kerry P. Gray $ $ Terrance K. Wallberg $ Daniel G. Moro $ Kerry P. Gray $ $ Terrance K. Wallberg $ Daniel G. Moro $ - 6 - Table of Contents Grants of Plan Based Awards During Fiscal Year 2014 The following table sets forth information regarding grants of stock options and grants of restricted stock awards under the Company’s Equity Incentive Plan and under the Company’s Incentive Bonus Plan during 2014 to named executive officers and key employee at the discretion of the Compensation Committee. Estimated Future Payouts Under Non-Equity Incentive Plan Awards (1) Name Grant Date Threshold Target Maximum All Other Stock Awards: Number of Shares ofStock on Units (#) All Other Option Awards: Number of Securities Underlying Options (#) (2) Exercise or Base Price of Option Awards ($/Sh) Grant Date Fair Value of Stock and Option Awards ($)(3) Kerry P. Gray (4) n/a n/a n/a n/a 09/25/14 $ $ Terrance K. Wallberg n/a $
